Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about October 22, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of four counts of sexual abuse in the first degree, and placed him on probation for one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The court properly permitted the seven-year-old victim to give sworn testimony since her responses established that she sufficiently understood the difference between truth and falsity, the moral duty to tell the truth and the consequences of lying (see People v Nisoff, 36 NY2d 560, 565-566 [1975]; People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]). The colloquy concerning the victim’s swearability consisted primarily of nonleading questions and detailed, intelligent responses. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and we perceive no basis to disturb its determinations. Concur— Nardelli, J.P., Tom, Mazzarelli and Marlow, JJ.